Citation Nr: 1106113	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  07-23 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence was received to reopen a claim 
for entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from July 
1989 to June 1990.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  A January 1996 rating decision denied reopening a claim for 
entitlement to service connection for a mental condition; the 
Veteran did not appeal.

2.  Evidence added to the record since the January 1996 rating 
decision does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence was not received and the claim for 
entitlement to service connection for an acquired psychiatric 
disorder may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have been 
fulfilled by information provided to the Veteran in a June 2006 
letter.  That letter notified the Veteran of VA's 
responsibilities in obtaining information to assist in completing 
his claim to reopen and identified the Veteran's duties in 
obtaining information and evidence to substantiate his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. 
App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that 
in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a special 
type of evidence-evidence that is both new and material.  The 
terms "new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when providing 
the notice required by the VCAA it is necessary, in most cases, 
for VA to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence that 
must be presented.  The Veteran was adequately notified of these 
matters by the June 2006 VA correspondence.

The VCAA duty to assist requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim and in claims for disability compensation 
requires that VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  38 C.F.R. 
§ 3.159.  For records not in the custody of a Federal department 
or agency, reasonable efforts will generally consist of an 
initial request for the records and, if the records are not 
received, at least one follow-up request.  38 C.F.R. 
§ 3.159(c)(1).  

In this case, the available record includes service treatment 
records, private treatment reports, and statements in support of 
the claim.  The Board finds the notice requirements pertinent to 
the issue on appeal have been met and all identified and 
authorized records relevant to the matters have been requested or 
obtained.  Although the Veteran in his July 18, 2007, VA Form 9 
indicated that he would attempt to obtain additional private 
treatment records in support of his claim, the RO notified him in 
a July 27, 2007, supplemental statement of the case that private 
medical reports had been received.  There is no evidence that any 
additional pertinent treatment records exist.  In fact, the RO 
notified the Veteran that his appeal would be transferred to the 
Board by correspondence dated in March 2008 and that he should 
send any additional evidence in support of his appeal to the 
Board.  Further attempts to obtain additional evidence would be 
futile.  

The Court has also held that when making a determination whether 
submitted evidence meets the definition of new and material 
evidence, the Board should take cognizance of whether that 
evidence could, if the claim were reopened, reasonably result in 
substantiation of the claim.  See Shade v. Shinseki, 24 Vet. App. 
110, 118 (2010).  The Board finds that based upon the evidence 
received in this case that there is no reasonable possibility 
that additional VA assistance could assist the Veteran in 
substantiating his claim.  There has been substantial compliance 
with all pertinent VA law and regulations and to move forward 
with the claim would not cause any prejudice to the appellant.

New and Material Evidence Claim

VA law provides that service connection may be granted for a 
disability resulting from personal injury suffered or disease 
contracted in line of duty or for aggravation of preexisting 
injury suffered or disease contracted in line of duty.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  

VA law provides that a claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  New evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010). 

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held, however, that evidence that is merely 
cumulative of other evidence in the record cannot be new and 
material even if that evidence had not been previously presented 
to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

A January 1996 determination confirmed an April 1993 decision 
denying entitlement to service connection for a mental condition.  
Those determinations, in essence, found the evidence did not 
demonstrate an acquired psychiatric disorder for VA compensation 
purposes was either incurred or aggravated during active service 
or developed as a result of service.  The Veteran did not appeal 
and the decision became final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2010).

The pertinent evidence added to the record since the January 1996 
determination includes treatment records showing continued mental 
health treatment.  Treatment records show he was hospitalized in 
July 1993 and provided a final Axis I diagnosis of polysubstance 
dependence.  Although service treatment reports included a 
diagnosis of a personality disorder, the Veteran reported that he 
was currently receiving treatment for a bipolar disorder.  He 
also asserted that his psychiatric disorder had been misdiagnosed 
in service.  Treatment records dated in 2007 show he was 
attending group therapy sessions.  There is no indication, 
however, that a present psychiatric disorder was incurred as a 
result of service.

Based upon a comprehensive review of the record, the Board finds 
the evidence added as to the claim for entitlement to service 
connection for an acquired psychiatric disorder does not raise a 
reasonable possibility of substantiating the claim.  The evidence 
obtained is essentially cumulative of the evidence previously 
considered.  There is no new or material evidence demonstrating 
that an acquired psychiatric disorder was incurred during or as a 
result of active service.  See Clemons v. Shinseki, 23 Vet. App. 
1 (2009).  Therefore, the claim for entitlement to service 
connection may not be reopened.  




ORDER

New and material evidence was not received to reopen a claim for 
entitlement to service connection for an acquired psychiatric 
disorder; the appeal is denied.



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


